On Rehearing.
Per Curiam.
A petition for rehearing En Banc having been granted herein and the case reheard, a majority, of the court adhere to the original decision reported in 103 Wash. 386, 174 Pac. 648, reversing the judgment.
The court, however, desires to modify the broad and unqualified statement in the original opinion that “an automobile is a dangerous instrumentality.” A part of the opinion was unintentionally omitted; the writer intended to say:
“An automobile is a dangerous instrumentality when driven upon the highways in a careless and negligent manner; at least, more so than a horse-drawn vehicle”; followed by the statement as to an owner intrusting it to or leaving it with another, and the quotation from Knust v. Bullock, 59 Wash. 141, 109 Pac. 329, as to a horse-drawn vehicle.
We are not now disposed to adopt the daring innovation, as a legal principle, that an automobile is, per se, a “dangerous instrumentality.”